Citation Nr: 1740838	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, including an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served in the Army from June 14, 1990 to July 16, 1990 and in the Navy from February 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The August 2009 rating decision denied service connection for left ear hearing loss.  Because new and material evidence was received within one year of that decision, it did not become final.  See 38 C.F.R. § 3.156(b).  In July 2010, the RO denied service connection for a psychiatric disorder and denied the Veteran's petition to reopen his claims for service connection for bilateral hearing loss and tinnitus.  The Veteran perfected an appeal.

In March 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in a March 2005 rating decision.  He was notified of this decision and of his appellate rights by letter dated March 10, 2005.  He did not appeal.

2.  Since the March 2005 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran's tinnitus had its clinical onset during active service.

4.  The Veteran's anxiety disorder is related to his active service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the March 2005 rating decision and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).

4.  The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Hearing Loss and Tinnitus

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A final disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2016).  "New" evidence is evidence not previously submitted to agency decision-makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in a March 2005 rating decision.  He was notified of this decision and of his appellate rights by letter dated March 10, 2005.  He did not appeal.  Thus, the March 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

At the time of the March 2005 rating decision, the Veteran's service treatment records had been obtained.  However, he failed to report for a scheduled VA examination in December 2004, and there was no post-service medical evidence of record.  Nor had the Veteran provided a description of any current symptoms of hearing loss or tinnitus.  Thus, his claims were denied because there was no evidence of current disabilities.  

Since the March 2005 rating decision, evidence has been received showing that the Veteran has a current diagnosis of tinnitus.  The Veteran has also offered additional details about the onset and presence of tinnitus.  Although an August 2009 VA examination report did not show a hearing loss disability in accordance with 38 C.F.R. § 3.385, the Veteran has asserted a worsening of the severity of his hearing loss since that time, thereby raising the possibility that he now has a hearing loss disability in accordance with 38 C.F.R. § 3.385.  This evidence is new and material and raises the possibility of substantiating the claims, therefore they are reopened.


I.  Service Connection, Tinnitus and a Psychiatric Disorder

After a review of the evidence of record, the Board finds that service connection for tinnitus and an anxiety disorder is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus as an organic disease of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (holding that tinnitus qualifies as an organic disease of the nervous system, at a minimum when there is evidence of acoustic trauma).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms. Fountain, 27 Vet. App. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus

With respect to the Veteran's tinnitus, the Board finds that the Veteran was exposed to hazardous noise in service.  His DD Form 214 reflects a Military Occupational Specialty (MOS) of engineman.  The Duty MOS Noise Exposure Listing for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows those veterans with a duty MOS of engineman have a high probability of exposure to hazardous noise.  The service treatment records also document complaints of tinnitus, to include in June and July 2000.

Furthermore, the record reveals that the Veteran has a current tinnitus disability.  March 2015 VA Progress Notes show tinnitus as one of the Veteran's active problems.  At his March 2017 hearing, the Veteran reported experiencing constant ringing in his left ear, which began during his service.  The Veteran is competent to report that the ringing in his ears which was documented in service has continued to the present.  The Board finds the Veteran to be credible.  

Because tinnitus, a chronic disease, was documented in service and the Veteran presently has tinnitus, service connection is warranted.  See 38 C.F.R. § 3.303(b). 
Thus, the Veteran's claim for service connection for tinnitus is granted.  


Psychiatric Disorder

With respect to a psychiatric disorder, the Veteran asserts that he has anxiety due to witnessing traumatic events that occurred during his service.  In a March 2010 Psychology Evaluation, the Veteran described "seeing a lot of death" while assisting in efforts to search and recover victims and wreckage from the crash of Swissair Flight 111 in September 1998 and the TWA Flight 800 crash in July 1996 while serving onboard the USS Grapple. Service personnel records show that the Veteran served onboard the USS Grapple during the time that these civilian airline crashes occurred.  

In an April 2010 Psychology Evaluation, the Veteran described his history aboard the USS Grapple and participating in the salvage of both the TWA Flight 800 airline crash and the Swissair Flight 111 airline crash.  It was noted that the Veteran recounted nightly nightmares of "being on [the] fantail with bodybags."  It was determined that the Veteran exhibited significant anxiety that began during his military service.

Additionally, in a February 2013 letter from K.B., Ph.D., a staff psychologist with the VA Boston Healthcare System, a diagnosis of anxiety disorder was noted, which stemmed from the Veteran's in-service experience of assisting in the two salvage operations of the commercial airliners that crashed during transoceanic flights.

In short, the Veteran's diagnosed anxiety disorder has been attributed to his military service by a competent medical professional.  There is no contrary medical evidence of record.  Thus, the probative evidence weighs in favor of his claim, and service connection for an anxiety disorder is granted.  


ORDER

New and material evidence having been submitted to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.

Service connection for tinnitus is granted.

Service connection for an anxiety disorder is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the claim for service connection for bilateral hearing loss.

Several in-service audiograms show the presence of bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  Although a post-service August 2009 VA examination report did not show a hearing loss disability in accordance with 38 C.F.R. § 3.385, the Veteran has asserted a worsening of the severity of his hearing loss since that time, thereby raising the possibility that he now has a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Thus, he should be scheduled for an appropriate VA examination on remand.  

Additionally, on remand, the Veteran's complete VA treatment record should be obtained and made part of his record.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment record, dated from May 2010, forward, and associate them with the electronic claims file.

2.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


